              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
 v.                                                Case No. 19-CR-76-JPS-JPS

 HARREL D. MARTIN,
                                                                ORDER
                      Defendant.


1.    INTRODUCTION

      On April 23, 2019, the defendant, Harrel D. Martin (“Martin”), was

indicted on charges of possessing firearms as a convicted felon, possessing

marijuana with the intent to distribute, and possessing firearms in

furtherance of the marijuana-trafficking offense. (Docket #1). On June 7,

2019, Martin filed a motion to suppress physical evidence and his post-

arrest statements. (Docket #9).

      On August 16, 2019, Magistrate Judge David E. Jones held an

evidentiary hearing on the suppression motion, at which two witnesses

testified. (Docket #28, #34). On September 10, 2019, the motion was

transferred to Magistrate Judge Nancy Joseph due to the unavailability of

Magistrate Judge Jones. On October 7, 2019, Magistrate Judge Joseph issued

a report and recommendation (the “Report”), recommending that this

Court deny Martin’s suppression motion. (Docket #36). Martin objected to

the Report, (Docket #37), and the government responded to the objection,

(Docket #38). For the reasons explained below, the Court will overrule

Martin’s objection, adopt the Report, and deny Martin’s suppression

motion.
2.     STANDARD OF REVIEW

       When reviewing a magistrate judge’s recommendation, the Court is

obliged to analyze the recommendation de novo. 28 U.S.C. § 636(b)(1)(C).

Thus, the Court can “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate.” Id. In other words,

the Court’s de novo review of Magistrate Judge Joseph’s findings and

recommendations is not limited to her legal analysis alone; rather, the Court

may also review her factual findings, and accept, reject, or modify those

findings as it sees fit based upon the evidence. Id.

3.     RELEVANT FACTS

       In her Report, Magistrate Judge Joseph carefully described all of the

facts material to Martin’s motion. (Docket #36 at 2–7). Martin does not object

to the Report’s factual recitation, see generally (Docket #37), and the Court

has no independent reason to disagree with the facts as Magistrate Judge

Joseph found them. The Court will, therefore, adopt the facts as stated in

the Report. In the interest of thoroughness, the Court will reproduce

Magistrate Judge Joseph’s factual recitation here. (Docket #36 at 2–7).

       Milwaukee Police Officer Andrew Langer and Winetta Gill testified

at the August 16, 2019 hearing.

       Officer Andrew Langer

       Andrew Langer has been an officer with the Milwaukee Police

Department (“MPD”) for about four-and-a- half years. (Docket #34 at 5–6).

At the time of the evidentiary hearing, he was assigned to MPD District 7,

working the early shift from 4:00 p.m. to 12:00 a. m. Id. at 5–7. Langer was

performing general patrol on the night of January 11, 2019, when he and his

partner, Officer Robert Guetchidjian, received a call requesting assistance

with an investigation. Id. at 7–8. Fellow MPD Police Officers Gaglione and


                                  Page 2 of 12
Kotnik indicated that an individual named Harrel Martin had fled from

them in an Infiniti and that they had observed a gun and drugs inside the

vehicle. Id. at 8–9. They asked Langer and Guetchidjian to help locate

Martin and the Infiniti. Id.

       After checking one address, Langer and Guetchidjian met Gaglione

and Kotnik and Sergeant Michael Hansen at a duplex located on North 91st

Street. Id. at 9–10. Langer described the residence as an upper and lower

duplex, with its front entrance—including a bay window—facing 91st

Street and a side entrance on the residence’s northwest corner. Id. at 10, 14–

15, 19; see Hearing Exhibit C. The front of the duplex had a balcony for the

upper flat. (Docket #34 at 10). There was also a wooden fence that ran from

the northwest corner of the residence, which separated the front yard from

the side entrance and back yard. Id. at 15, 40–41. After locating the Infiniti

parked at the rear of the residence, the police set up containment around

the duplex. Id. at 11, 61; see Hearing Exhibit C.

       Once containment was established, Langer knocked on the front

door of the lower flat with his baton. (Docket #34 at 12–13, 43). The tenant

of the upper flat, Jasmine McNeil, came out onto her balcony, stated that

she was putting her child to sleep, and asked—calmly but with slight

agitation—why the police were there. Id. at 12–13, 43, 58–59; see Hearing

Exhibit C. Langer explained that they were looking for someone and asked

McNeil whether she had ever seen the Infiniti parked out back. (Docket #34

at 12). McNeil indicated that she had seen the Infiniti there a few times. Id.

She then went back inside her residence. Id.

       With McNeil back inside, Langer resumed knocking on the lower

flat’s front door. Id. at 13–14. Langer testified on cross-examination that a

squad car drove onto the property and shined its lights at the bay window.


                                 Page 3 of 12
Id. at 41–42, 69–70; see Hearing Exhibit C. On re-direct, he said he did not

recall a squad being on the lawn. (Docket #34 at 73). Regardless, Langer

acknowledged that Hansen stood about five to eight feet from the

residence, looked through a two-inch gap in the window’s blinds, and

observed a male walking around in a back room. Id. at 14–15, 42–43.

Believing that the male could be Martin, officers knocked on the door again

and held containment. Id. at 15.

       At some point, a man claiming to be Winetta Gill’s relative walked

around to the front of the residence and spoke with the police. Id. at 15–16,

59–60; see Hearing Exhibit C. Langer asked for the man’s help in locating

Martin. (Docket #34 at 16). Langer then walked with the man along the

northwest side of the residence to the back yard, passing through the open

fence on their way. Id. at 16, 59–61; see Hearing Exhibit C.

       At the rear of the residence, the other officers were speaking with

Gill and a woman believed to be her mother. (Docket #34 at 15–16, 61, 66).

Gill claimed that she was the only one in the lower flat. Id. at 16. When

officers asked to enter the residence to look for Martin, Gill responded, “Go

ahead and search it, you’re not going to find anybody.” Id. at 16–19. Gill

then went inside her residence, shut the door behind her, turned off a light,

and came back out saying, “Okay, come on in and search; he’s not going to

be in here. Nobody’s in here. I’m the only one in here.” Id. at 18, 72.

       Officers entered the duplex through the side entrance. Id. at 17–19.

Inside was a hallway with a door leading to the basement stairs, a couple

stairs leading to the lower flat, and a stairway leading to the upper flat. Id.

at 17–19, 62. As the officers entered the hallway, Gill position herself

between the officers and the upper stairway; she did not seem to be

concerned with the sweep of her residence. Id. at 19–20, 62–63. Officers


                                   Page 4 of 12
looked through the lower flat for about fifteen minutes, but they did not

locate anyone inside. Id. at 20–21. They also checked in the basement; no one

was there either. Id. at 21–22.

       Finding no one in the lower flat or the basement, Langer proceeded

up the stairs toward the upper flat. Id. at 22. As Langer was walking up the

stairs, Gill screamed that he did not need to go up there because that tenant

had kids, and she was “not part of this.” Id. Langer went back downstairs,

conferred with his colleagues, and then went back up, this time with

Kotnik. Id. at 23–24. Gill again tried to dissuade the police from going to the

upper flat, yelling, “She’s not up there, she’s not up there. She’s been gone.”

Id. at 24–25. The officers explained that they just spoke to McNeil, the upper

tenant, and knew she was still there. Id. at 25. Langer inferred from Gill’s

loud actions that she was “probably notifying someone that [the police

were] on the stairs coming up that way.” Id.

       Once at the top of the stairs, Langer looked under the upper flat’s

door using his flashlight. Id. He did not observe anything. Id. Langer also

could not hear anything going on inside the upper flat. Id. Then, Langer

knocked on the door with his baton, announcing himself as police and

asking McNeil to come to the door. Id. at 26. After about five minutes of

knocking, McNeil finally opened the door. Id. at 26–27. She was “extremely

frightened, crying, shaking” and pretended not to know why the police

were there. Id. at 27. Officers asked if they could come in to “look for

anybody who shouldn’t be up here.” Id. McNeil responded, “Yeah, go

ahead and look.” Id.; see Id. at 63–64. With their guns drawn, officers

searched the upper flat. Id. at 27–30. The only people they located were

McNeil and her young daughter. Id.




                                  Page 5 of 12
       While walking through a back hallway, Langer noticed that the attic

porthole was unlatched and that there was fresh insulation on the ground

underneath the porthole. Id. at 29, 68. When officers asked McNeil who was

in the attic, she put her head down and refused to answer. Id. at 30. After

Kotnik told McNeil that she could go to jail if the police found out she was

lying, McNeil “looked down and said, ‘Yes, someone’s up there.’” Id. at 31.

Officers then escorted McNeil out of the residence, drew their firearms,

moved the porthole with a baton, and called MPD’s Tactical Enforcement

Unit. Id.

       While waiting for that unit to arrive, officers tried to coax Martin to

come down from the attic voluntarily. Id. at 32. He finally did, after

Guetchidjian threatened to deploy a chemical agent into the attic. Id. at 32–

33. Officers then handcuffed Martin, placed Martin in a squad car, and

obtained written consent from McNeil to search her residence. Id. at 34–35;

see Hearing Exhibit B. The police also arrested Gill. (Docket #34 at 49–50).

       Inside the attic, officers found three firearms and a backpack

containing about 350 grams of marijuana. Id. at 35–36. McNeil told the

police that nothing in the attic belonged to her. Id. at 54–55, 68. A few hours

later, the police obtained a warrant to search the lower flat and the Infiniti.

Id. at 36–37; see Ex. A to United States’ Opposition to Defendant’s Request

for an Evidentiary Hearing, Docket #14-1.) In the lower flat they found a

small amount of marijuana, a scale, a firearm, identifiers with Martin’s

name and address, and the jacket Martin was wearing when he fled from

the police. (Docket #34 at 36–37). They found 6 grams of marijuana and

Martin’s ID in the Infiniti. Id. at 37. Officer Langer subsequently authored a

supplemental police report regarding what happened at the 91st Street

duplex on the night of January 11, 2019. Id. at 37–38; see Hearing Exhibit A.


                                 Page 6 of 12
       Winetta Gill

       Winetta Gill is the mother of Martin’s four-year-old daughter.

(Docket #34 at 82–83). Martin and Gill had dated off and on; according to

Gill, the relationship was “on” at the time of the evidentiary hearing. Id. at

83.

       On January 11, 2019, Gill was living in the lower flat of the 91st Street

duplex. Id. at 74–75. Gill testified that four or five police officers came to her

house that night and that one officer drove his squad car onto her front

lawn. Id. at 75. The squad stopped at the bushes below the bay window and

shined its spotlight inside the lower flat. Id. at 75–76. Gill spoke with the

police outside the duplex, telling them that she did not want to let them

inside her residence. Id. at 77. One of the officers responded that they would

simply wait to get a search warrant—that is, they were going in one way or

another, regardless whether Gill consented. Id. at 77–78. The police would

not leave, so eventually Gill let them inside. Id. at 78–79. She testified that

she believed she had a choice to refuse consent. Id. at 78. Indeed, Gill refused

to sign a written consent form. Id. at 81–82.

       Gill testified that the officers entered the duplex through the side

entrance. Id. at 79. She stated that she was inside the residence when the

officers performed the sweep of the lower flat. Id. at 80. After the sweep, Gill

walked back outside by her mother and sister. Id. An officer then escorted

Gill to a squad car, “roughed [her] up,” and handcuffed her. Id. at 80–81,

83–84. Gill denied ever trying to prevent the police from going upstairs. Id.

at 79–80.

4.     ANALYSIS

       Martin moved to suppress all evidence seized from the 91st Street

duplex and his post-arrest statement to the police. He argued that the police


                                  Page 7 of 12
engaged in an unconstitutional search when they drove a squad car onto

the curtilage of his home and shined their lights into a first-floor window

without a warrant. (Docket #30 at 1, 3). According to Martin, this

unconstitutional search was the catalyst for the events that followed,

including the police’s entry into the duplex, their location of Martin in the

attic, their seizure of evidence found in the attic, and the issuance of the

search warrant for the lower flat of the duplex. Id. at 1–3.

       4.1    Magistrate Judge Joseph’s Legal Conclusions

       Magistrate Judge Joseph began her analysis by describing the extent

to which the Fourth Amendment protects citizens from unreasonable

searches of their homes. As she explained, the constitutional protection

afforded by the Fourth Amendment to a home extends beyond the

residence structure to the “curtilage” of the home. See Bleavins v. Bartels, 422

F.3d 445, 450–51 (7th Cir. 2005) (citing Siebert v. Severino, 256 F.3d 648, 653–

54 (7th Cir. 2001)). “The home’s curtilage encompasses ‘the area outside the

home itself but so close to and intimately connected with the home and the

activities that normally go on there that it can reasonably be considered part

of the home.’” French, 291 F.3d at 951 (citing Siebert, 256 F.3d at 653–54).

When a law enforcement officer physically intrudes on the curtilage of a

home to gather evidence without a warrant, the search is presumptively

unreasonable. See Collins v. Virginia, 138 S. Ct. 1663, 1670 (2018); Bleavins,

422 F.3d at 451.

       Magistrate Judge Joseph found it difficult to determine whether the

officers involved in this case unlawfully entered the curtilage of the 91st

Street duplex because the record does not contain photographs of the

exterior of the home and does not otherwise provide specific details about

the property’s layout. However, even assuming that an officer was able to


                                 Page 8 of 12
peer into the home’s front window through a gap in the blinds, assisted by

the headlights of a squad car, Magistrate Judge Joseph found that

suppression is not warranted. The evidence gathered from the home, she

found, was not tainted by the invasion into the curtilage.

       Specifically, Magistrate Judge Joseph found that the police’s entry

into the lower unit was not the result of entry into the curtilage; instead,

police entered the lower unit after obtaining valid, voluntary consent from

one of its occupants, Winetta Gill. (Docket #36 at 10–11). As to the upper

unit, where Martin did not live and which the police accessed through a

common area, Martin does not have standing to challenge the search

thereof because he had no reasonable expectation of privacy there. Id. at 12.

Even if he did have an expectation of privacy in the upper unit, the police

entered that unit, including the attic where they found Martin, after

obtaining valid, voluntary consent from its occupant. Id. Finally, the search

warrant the police obtained for the lower unit and the Infiniti car was

sufficiently supported by probable cause even without the allegedly tainted

evidence gained from police peering through the front window. Id. at 13.

       4.2    Martin’s Objection to the Report

       Martin’s objection to Magistrate Judge Joseph’s Report does not

challenge any factual finding or legal standard on which she relied. Martin

states that “while accurately stating the law regarding ingress upon

curtilage, as well as that of the law regarding suppression of fruits of the

poisonous tree, the Magistrate’s report seems to misapply the law as stated

in the report when applied to the facts as stated in her report and

recommendation.” (Docket #37 at 1). Martin makes a single argument in his

objection: the police’s entry onto the curtilage of his home was “the catalyst

of all other facts which were the justification for the police actions which


                                Page 9 of 12
resulted in the search and seizure [of the evidence Martin seeks to

suppress].” Id. at 2. He cites no case law or other authority in support of his

objection.

       4.3    The Objection is Without Merit

       The Court will not exclude otherwise admissible evidence under the

exclusionary rule “when the causal connection between illegal police

conduct and the procurement of evidence is so attenuated as to dissipate

the taint of the illegal action.” United States v. Fazio, 914 F.2d 950, 957 (7th

Cir. 1990) (citing Segura v. United States, 468 U.S. 796, 805 (1984)) (internal

marks omitted). In this case, even assuming that the police violated Martin’s

Fourth Amendment rights by entering the curtilage of the duplex, the

subsequent search of the duplex, and obtaining of the search warrant, were

not the result of the observation made through the front window or tainted

by it. Therefore, suppression is not warranted on that basis.

       Magistrate Judge Joseph recounted the various pieces of

information, apart from observation made from the curtilage, that led the

police to believe Martin was in the duplex, to seek consent to search the

duplex, and to secure a warrant for the search of the lower unit and the car.

See generally (Docket #36 at 10–14). For example, the Infiniti was parked

outside and the police holding containment did not observe Martin leave.

Further, Gill’s behavior in talking loudly or screaming as if to warn the

upstairs occupants that the police were heading upstairs led the police to

suspect that Martin may be hiding in the upper unit. Both Gill and McNeil

gave their consent to the search of their respective units, and there is no

evidence to suggest that the police used any observations they made

through the front window to overcome their will to gain their consent.




                                 Page 10 of 12
       As to the search warrant affidavit, it contained only one paragraph

referencing observations made through the gap in the blinds, and otherwise

contained sufficient information to establish probable cause: It detailed

Martin’s initial encounter with the police wherein he fled in the Infiniti after

an officer observed a firearm and marijuana in the vehicle, it noted that the

vehicle was registered to Gill at the 91st Street address, and it stated that

when officers arrived at that address a short while later, the Infiniti was

parked on a rear parking slab.

       Martin’s objection provides no basis to disrupt Magistrate Judge

Joseph’s conclusion that these independent bases supported the searches

and the search warrant. He does not object to the police presence at the 91st

Street duplex, or to the conclusion that entry into each unit thereof was

made after obtaining voluntary consent. His conclusory contention that all

of the police conduct following their entry onto the curtilage was the direct

result of what they saw through the blinds is simply not supported by the

record.

5.     CONCLUSION

       The Court is in agreement with Magistrate Judge Joseph’s analysis

in the Report. The Court will, therefore, adopt Magistrate Judge Joseph’s

Report, (Docket #36), overrule Martin’s objection, (Docket #37), and deny

the motion to suppress, (Docket #9).

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s October 7,

2019 Report and Recommendation (Docket #36) be and the same is hereby

ADOPTED, and that Defendant’s objection thereto (Docket #37) be and the

same is hereby OVERRULED; and




                                 Page 11 of 12
      IT IS FURTHER ORDERED that Defendant’s motion to suppress

(Docket #9) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 18th day of October, 2019.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                             Page 12 of 12
